Citation Nr: 0434341	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  96-42 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for disability due to a 
concussion.  

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to service connection for a right shoulder, 
including right clavicle, disability.  

4.  Entitlement to service connection for a right elbow 
disability.  

5.  Entitlement to service connection for a right wrist 
disability.  

6.  Entitlement to service connection for a right hand 
disability.  


REPRESENTATION

Appellant represented by:	Steven F. Nardizzi, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1944 to March 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In September 1998, the claim was remanded to the RO for 
additional development.  

In a September 2001 decision, signed by a Veterans Law Judge 
(formerly Board Member) who has since retired from the Board, 
the Board denied the claims for service connection for 
residuals of a concussion, residuals of a cervical spine 
injury, and residuals of a injury to the right upper 
extremity, to include the right shoulder, the right clavicle, 
the right elbow, the right wrist, and the right hand.  A 
timely appeal of that decision was filed to the United States 
Court of Appeals for Veterans Claims (the Court).  

While the case was pending at the Court, the VA Office of 
General Counsel and the appellant's attorney filed a joint 
motion for remand (joint motion), requesting that the Court 
vacate the Board's September 2001 decision and remand the 
issues of entitlement to service connection for residuals of 
a concussion, residuals of a cervical spine injury, and 
residuals of a injury to the right upper extremity, to 
include the right shoulder, the right clavicle, the right 
elbow, the right wrist, and the right hand.  In July 2003, 
the Court granted the joint motion, vacated the Board's 
September 2001 decision, and remanded the case to the Board 
for re-adjudication consistent with the joint motion.  

In the joint motion, the VA Office of General Counsel and the 
appellant's attorney agreed that a Court remand was necessary 
because the RO did not comply with the Board's September 
1998, remand instructions.  In the September 1998 remand, the 
RO was directed to afford the veteran VA orthopedic and 
neurological examinations to determine the etiology of his 
claimed concussion and disabilities of the neck, right 
shoulder, right clavicle, right elbow, right wrist, and right 
hand.  

The Board's remand further instructed that all necessary 
special studies should be performed and that the claims 
folder must be made available to the examining physicians so 
that the pertinent clinical records may be reviewed, and the 
examiners should state that they have reviewed the claims 
folder in the examination reports.  The examining physicians 
were asked to express a medical opinion, with complete 
rationale, as to whether it is at least as likely as not that 
any residuals of a concussion, neck disability, right 
shoulder disability, right elbow disability, right wrist 
disability, right hand disability or right clavicle 
disability found on the examination, is due to an in-service 
fall as related by the veteran.  

The parties to the joint motion concluded that the RO did not 
comply with the September 1998 remand because in the October 
1998, July 1999, and August 1999 VA peripheral nerve 
examinations, the examiner did not indicate whether the 
claims folder was reviewed; an opinion as to whether the 
claimed disabilities were residuals of the claimed in-service 
injury was not provided; and Magnetic Resonance Imaging (MRI) 
and Electromyography (EMG) testing, as suggested by the 
examiner, was not done.  The parties to the joint motion also 
found that the October 1998, July 1999, and August 1999 VA 
peripheral nerve examinations and the November 1998 and 
August 1999 VA orthopedic examinations did not provide a 
medical opinion as to the etiology of the concussion 
disability.  

In January 2004, this matter was remanded for compliance with 
the joint motion.  

The issues of entitlement to service connection for 
disabilities of the cervical spine and right clavicle, elbow, 
wrist and hand, and a disability due to a concussion are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

A current right shoulder and clavicle disability, namely 
frozen right shoulder, is due to the service-connected 
anxiety psychoneurosis.  


CONCLUSION OF LAW

A right shoulder and clavicle disability, frozen right 
shoulder, is the result of the veteran's service-connected 
psychoneurosis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim for service connection for a 
right shoulder disability.   

Factual background

An April 1944 service enlistment examination indicates that 
the veteran had no musculoskeletal defects.  Service medical 
records reveal no clinically documented complaints or 
findings of a right shoulder injury.  

In a neuropsychiatric summary in March 1945, the veteran 
stated that, for a considerable period of time, he had 
suffered from nervousness, restless, and insomnia; as well as 
an inability to tolerate noise, and worry over the slightest 
matters.  Additionally noted was that, from September 1944 to 
January 1945, the veteran was assigned to a "casual" outfit 
at Camp Pickett, Virginia.  There, he performed details, such 
as working as a prisoners' guard.  One morning, the veteran 
reportedly said that he felt sick, and did not go to work.  
As a result, he was court-martialed for refusing an order, 
and "sentenced to three months."  Following appeal to his 
commanding officer, the sentence was commuted to 20 days.  

The veteran arrived at Camp Lee in January 1945, and stayed 
only one day, following which he reportedly went AWOL because 
he "did not like the place" and had not been paid in six 
months.  After 27 days he returned, at which time he was put 
in the guard house, and brought before a special court, where 
he was sentenced to six months of hard labor.  Because of his 
"obvious neurotic features," he was subsequently 
transferred to a hospital prison ward for further 
disposition.  On the prison ward, he was seen in psychiatric 
consultation, where it was determined that he had a severe 
psychoneurosis.  His sentence was then remitted, and he was 
transferred to an open psychiatric ward for further 
disposition.  The diagnosis was severe mixed-type 
psychoneurosis, with hysterical and anxiety features 
predominating.

A Certificate of Disability for Discharge dated in late March 
1945, indicates that the veteran was unfit for military 
service, due to a severe mixed-type psychoneurosis with 
predominant hysterical and anxiety features.  Examination of 
the musculoskeletal system, bones, and joints was negative, 
except for a tremor in the fingers.   

A service separation record dated in late March 1945, 
indicates that the veteran had served as a military 
policeman, during the course of which he had guarded 
prisoners of war in the stockade from a watchtower.  The 
record indicates that he also guarded prisoners of war while 
on work projects in a tobacco warehouses.

In March 1945, the veteran filed a claim for compensation for 
a nervous disorder. 

In a rating decision of March 1945, the RO granted service 
connection for a mixed-type psychoneurosis with hysterical 
and anxiety features.  A 10 percent rating was assigned.  In 
November 1946, the disability rating was reduced to zero 
percent from January 14, 1947.  

A VA neuropsychiatric examination report dated in November 
1946 indicates that the veteran stated that he had been 
"nervous all his life," as far back as he could remember.  
The veteran did not mention a fall in service, or any 
injuries to his head, neck, or right upper extremity.  
Neurological examination revealed that the neurological 
status was intact.  The diagnosis was mild chronic anxiety 
psychoneurosis of long duration.

In October 1994, the veteran filed his current claim for 
benefits.  In the claim, he stated that, while on active 
duty, he had fallen through a broken floor board in a guard 
tower, sustaining various injuries.  According to the 
veteran, he was treated for these injuries "on post," and 
subsequently over the years.

A December 1994 VA psychiatric examination report indicates 
that the veteran stated that while in service, he had fallen 
from a stockade while on guard duty, following which he was 
hospitalized for approximately three months at Camp Pickett, 
Virginia.  

According to the veteran, he was medically discharged for the 
injuries sustained in this incident.  He stated that, "I fell 
into the stockade...and hit my head down to the shoulder."  
He related that following this injury he had experienced neck 
and shoulder pains.  The diagnosis was chronic mild to 
moderate post-traumatic stress disorder.  The Axis IV 
diagnosis was "mild to moderate (flashbacks of military 
experiences, ongoing physical conditions with neck and 
shoulder pains)."

VA outpatient treatment records covering the period from 
January to April 1995 show treatment during that time for 
various right upper extremity and shoulder complaints.  
During the course of VA outpatient treatment in early January 
1995, the veteran complained of severe pain in his right neck 
and shoulder.  According to the veteran, he had suffered an 
injury to his right neck and shoulder in World War II.  The 
diagnosis was cervical spondylosis.  A January 1995 X-ray 
examination revealed cervical spondylosis and severe 
degenerative changes of the cervical spine.  

A February 1995 VA treatment record reflects a diagnosis of 
musculoskeletal pain.  

A February 1995 physical therapy consultation report 
indicates that the veteran reported injuring his right 
shoulder in World War II in a fall.  It was noted that the 
right upper extremity had been in a frozen position at the 
side for one year.  It was reported that pain and numbness 
had increased during the past five or six years.  

A March 1995 VA orthopedic consultation report includes 
diagnoses of cervical spine radiculopathy.  An EMG was 
ordered, but the veteran could not tolerate the procedure.  
X-ray examinations dated in March 1995, were interpreted as 
revealing right shoulder osteoarthritis.     

An outpatient treatment record dated in March 1995 indicates 
that a needle EMG and motor NCS had been attempted, but were 
terminated because the veteran could not tolerate the 
procedure.

In May 1995, the RO assigned a 10 percent rating to the 
psychoneurosis and anxiety.  

At a hearing before the RO in January 1997, the veteran 
testified that during service he had fallen out of a guard 
tower while guarding German prisoners at a small outpost in 
the vicinity of Danville, Virginia.  He additionally 
testified that following service, he had seen a number of 
private physicians for treatment of the various injuries 
sustained in his fall from the guard tower, but these 
physicians were now either deceased, or otherwise 
unavailable.  

A VA psychiatric examination report dated in December 1997 
indicates that the pertinent diagnoses were post-traumatic 
stress disorder, chronic and moderately-severe, and severe 
chronic post-traumatic neck, right-sided shoulder, and right 
upper extremity pain, and right carpal tunnel syndrome.  

A January 1998 VA treatment record indicates that the veteran 
had right shoulder pain.  The record indicates that the 
veteran complained of severe posterior neck and right 
shoulder pain and the pain radiated down the arm.  

A January 1998 VA neurological consultation report indicates 
that the impression was chronic neck and right shoulder pain.  
The neurologist noted that the veteran had degenerative 
disease of the cervical spine and possible cervical 
radiculopathy but no reflex changes, so that was not likely.  
The neurologist further noted that the veteran's strength was 
5/5 with giveaway and no sensory deficits.  The neurologist 
indicated that the neurological examination was not 
consistent with radiculopathy.  The examiner stated that 
there was no need for an EMG or NCS studies, because the pain 
was more muscular and secondary to arthritis.    

A report of VA peripheral nerve examination dated in October 
1998, indicates that the veteran presented with complaints of 
chronic pain in the neck beginning on the right side, and 
radiating down his right arm with paresthesia into the right 
fingers.  Physical examination showed a limited range of 
motion at the shoulder, though the veteran was able to raise 
his shoulder against gravity with some pain.  Grip was 3+/5.  
There was some decreased pinprick present in a patchy 
distribution, and vibration was decreased on the right when 
compared to the left.  Motor examination in the lower and 
left upper extremities was within normal limits.  Cerebellar 
examination revealed normal finger to nose on the left, but 
the right could not be tested.  Gait was normal.  It was 
noted that the veteran had a history of trauma with a limited 
range of motion in his right upper extremity secondary to 
injuries to his joints and "probably some neuropathy."  It 
was also noted that there might be some brachial plexus 
injury, though it was difficult to assess by clinical 
examination only, which was limited by pain.

An October 1998 VA neurological consultation treatment record 
indicates that the assessment was chronic right shoulder pain 
secondary to frozen shoulder secondary to possible supra 
nerve injury status post a fall.  The attending physician 
suspected that the veteran suffered a suprascapular nerve 
injury with subsequent frozen shoulder and he did not think 
much could help this problem but neurotin for hyperpathic 
syndrome. 

A November 1998 VA orthopedic examination notes that the 
veteran complained of pain in his neck radiating into his 
right shoulder, which he described as "electric shock waves." 
Reportedly, in order to protect himself from these "shock 
waves," he held his arm in a flexed position braced onto his 
body.  On physical examination, the veteran held his right 
shoulder adducted onto his chest with the elbow flexed at 90 
degrees in a fixed position.  It was noted that he "hardly" 
rotated his forearm to grasp papers or objects, though this 
improved somewhat with innocuous observation.  He moved into 
contorted positions when asked to perform active ranging of 
the individual components of his right arm.  For example, in 
order to abduct his shoulder, he completely leaned over to 
the right side, and then very gently and carefully lifted his 
arm up into a 90-degree adducted position.  

Immediately, it became noticeable that the musculature around 
the veteran's entire right shoulder, upper arm, and forearm 
was only very minimally diminished, indicating that the 
veteran had to be using his arm to some extent in order to 
maintain the normal muscle contours.  Nonetheless, it was 
significantly difficult to proceed with the examination, due 
to the fact that the veteran resisted various efforts 
"vehemently" due to pain.

Further examination revealed that the veteran was able to 
passively adduct his shoulder to about 90 degrees, but was 
unable to elevate it without creating pain.  All extension 
and flexion was impossible without hurting the veteran.  
Internal rotation was to about 45 degrees, with external 
rotation allowed only to 10 degrees.  Rotation was diminished 
by at least two-thirds of normal due to willful efforts by 
the veteran.  While at the time of examination, no specific 
paresthesias were identified, it was noted that there might 
be a paresthetic zone on the ulnar aspect of the right 
forearm and in all the volar fingers of the hand.  

Radiological examination was restricted due to abnormal 
posturing, though, as closely as could be determined, the 
veteran's right elbow and shoulder were within normal limits.  
The diagnoses were psychosomatic pain syndrome and 
degenerative disc disease of the cervical spine with 
degenerative joint disease.  The examiner opined that the 
findings of the veteran's right upper extremity were 
psychosomatic, and did not match the well-established 
musculature structure of the right upper extremity.  

A November 1998 X-ray examination revealed a small osteophyte 
on the clavicular aspect of the right acromioclavicular 
joint.  

A June 1999 VA peripheral nerves examination report indicates 
that the veteran complained of right shoulder pain and pain 
radiating into his neck.  The examiner noted that though the 
veteran claimed to have undergone EMG's and nerve conduction 
studies, as well as an MRI of the cervical spine, a thorough 
review of the record showed no such investigations.  

Examination revealed that the veteran's general physical 
examination was normal, though he exhibited a contracted 
posture of the right neck at baseline.  Motor examination in 
the upper extremities was extremely limited, especially on 
the right, secondary to pain.  Range of motion was extremely 
limited at the shoulder, though the veteran was able to raise 
his shoulder under gravity with some pain.  Handgrips were 
2\5.  

There was some give way weakness in the right biceps, 
brachioradialis, and triceps muscles on the right.  Sensory 
examination showed diminished pinprick and light touch and a 
patchy distribution in the right upper extremity, which 
followed no particular dermatomal distribution.  Vibration 
and position were intact.  Coordination was described as 
unremarkable.  The diagnosis was history of extensive 
injuries to his right upper extremity, with tortiscollios of 
the right neck.  

The examiner noted that it was difficult to assess the 
veteran for any evidence of peripheral nerve trauma 
subsequent to his old injury on current examination, and EMG 
and NCS studies of the right upper extremity to evaluate for 
peripheral nerve injury, and a MRI of the cervical spine were 
suggested.  

An August 1999 VA peripheral nerve examination report 
indicates that the veteran complained of "severe" right 
shoulder pain ever, that had been present ever since an in-
service fall.  On physical examination, he did not appear to 
be in pain, though he kept his right arm abducted close to 
his trunk with his elbow flexed to 90 degrees.  

While walking to the clinic, the veteran was able to hold a 
light envelope with his right hand.  Additionally noted was 
that he was able to put papers into an envelope using his 
right hand.  On further examination, he appeared to have a 
very diminished range of motion of his right shoulder.  He 
was able only to elevate or abduct his right arm 
approximately 30 degrees before significant pain "set in."  

Forward flexion and back extension were likewise limited in a 
similar fashion.  The veteran's neck flexed slightly to the 
right, and trying to bend his neck to the left precipitated 
"intense" pain.  Neurological evaluation showed the cranial 
nerves to be grossly intact.  Motor examination showed 5/5 
strength in all extremities except for the right hand.  The 
deltoid muscles could not be tested due to severe pain.  

The biceps, triceps, and wrist extension and flexion were at 
least 4+/5, but again, with "lots of significant pain."  Grip 
was 5-/5 in the right hand.  Sensory examination revealed an 
inconsistent patchy sensory loss on the right hand, with, 
however, a consistently very tender area just above the right 
shoulder-blade, producing significant sharp pain radiating to 
the veteran's neck.  "Of some significance" was the fact 
that there was no atrophy in the veteran's shoulder, arm, or 
finger muscles.  Fasciculations were not noted.  

Reflexes in the veteran's left arm were 2+, while the right 
arm showed a 2+ reflex in the biceps jerk, and 1 in the 
brachioradialis and triceps.  Finger to nose was normal on 
the left, and was not tested on the right.  At the time of 
examination, the veteran's gait was within normal limits.

The assessment was "severe" right shoulder pain dating back 
to 1944 "as stated by the veteran."  According to the 
examiner, the etiology of this pain "could" be related to the 
supposed accident, though the exact anatomy involved could 
not be elicited without further imaging or electrodiagnostic 
modalities.

An August 1999 VA orthopedic examination report indicates 
that the veteran reported the injury in service.  The 
examiner noted that review of the veteran's medical records 
showed a long history of neurosis which occurred and was 
recognized shortly after his entry into the military.  The 
examiner further stated that medical records showed no 
history of injury of any kind while in the military.  

According to the veteran, while in service, he was seen by a 
corpsman for his injuries.  This was necessitated due to the 
fact that there were no other medical personnel present at 
the veteran's military base.  The veteran stated that he was 
told at the time that he had a dislocated shoulder.  
Currently, the veteran presented for examination holding his 
right arm by his side.  The veteran did, however, appear 
comfortable while both sitting and walking in the hallway.

On physical examination, there was no evidence of any 
abnormality except for the fact that the veteran was 
protecting the area in question.  There was no evidence of 
any atrophy or spasm, and the veteran's skin was intact.  

When asked to relax his arm, the veteran allowed his arm to 
drop to his side.  However, attempts at any passive range of 
motion were met with extreme resistance.  During the course 
of the evaluation, he appeared to voluntarily resist any type 
of movement in his shoulder or neck, claiming "severe" pain 
and an inability to move these joints.  Palpation revealed no 
evidence of spasm.  On motor and sensory evaluation, the 
veteran showed good wrist strength and sensation to light 
touch throughout the right upper extremity and in the neck.  

Range of motion testing was unable to be accomplished 
secondary to what appeared to be voluntary muscle guarding.  
Radiographic studies of the cervical spine and right shoulder 
revealed essentially no abnormalities, with the exception of 
age-related changes due to mild arthritis in the cervical 
spine.

The pertinent diagnosis was frozen shoulder of idiopathic 
etiology.  The examiner opined that review of the veteran's 
claims folder did not support an injury to the veteran's 
right shoulder during military service.  However, his frozen 
shoulder appeared to be "complicated" by his neurosis, which 
prevented him from performing an intensive physical therapy 
program.

A March 1999 VA neurology treatment record indicates that the 
veteran complained of neck, shoulder, and arm pain due to a 
fall.  Neurological examination revealed that the veteran 
favored the right shoulder.  The impression was hyperpathic 
syndrome due to suprascapular injury, better with neurotonin.  

An August 1999 VA treatment record indicates that the veteran 
had right shoulder pain, etiology unclear clinically given 10 
years of pain and without imaging or electrodiagnostic 
testing.  

A December 1999 VA treatment record indicates that the 
veteran had a right frozen shoulder with possible reflex 
sympathetic dystrophy in a setting of mild osteoarthritis of 
the shoulder and cervical spine.  The veteran was referred to 
physical therapy for desensitization and active upper 
extremity range of motion.      

The March 2004 VA neurological examination indicates that the 
veteran was an 80 year old man with status post trauma to the 
right arm in 1994.  The report indicates that the veteran 
presented with a complaint of "a lot of pain" in the right 
arm, especially with motion of the right upper extremity.  
The examination was limited by the veteran's complaints of 
pain.  

The examiner opined that he believed the veteran's 
examination was inconsistent, especially in the areas of 
motor function in his arm.  The examiner noted that he 
witnessed the veteran put on his coat, and the veteran was 
able to extend his elbow and slightly abduct his arm.  

The examiner also indicated that the veteran's sensory 
examination did not fit a specific dermatomal pattern and it 
was not symmetric on the anterior side of the chest, as it 
was seen on the back (i.e. his sensation was diminished in 
the upper back but it was normal in the chest on the right 
side).  The examiner added that it was possible that the 
veteran might have had a brachial plexus injury.  However, he 
did not have any evidence of atrophy, which would be expected 
from an injury that was 40 years old.  Thus, this diagnosis 
was "not high on [the examiner's] list."  

The examiner noted that the veteran was diffusely tender 
throughout and he may have a myofascial syndrome.  The 
examiner did not believe that there was evidence of cord 
lesion or a peripheral nerve lesion, as the veteran did not 
have any evidence of spasticity or atrophy on examination.  
The examiner stated that he could not "localize the 
etiology" of his dysfunction.  The examiner doubted that the 
veteran had myofascial pain syndrome that was limiting 
movement in his right upper extremity, because  the examiner 
did not see the degree of atrophy he would expect with an 
injury that was 40 years old.  The examiner stated that the 
veteran might benefit from an EMG evaluation to further 
investigate his problems, and might benefit from pain 
management.  The examiner reportedly reviewed, and considered 
the claims folder.      

The April 2004 VA orthopedic examination report also 
indicates that the veteran was examined and the claims folder 
was reviewed.  The diagnosis was age-related mild arthritis 
of the cervical spine, voluntary muscle guarding, and 
psychosomatic pain syndrome.  

The examiner stated that over the years, the veteran had 
developed neck, right shoulder and elbow problems as 
"documented multiple times in the past."  The veteran was 
referred for a MRI of the brain, and EMG.  The examiner 
opined that it would be very difficult to get the veteran's 
consent and to get those tests actually done on him because 
of his condition.  The examiner noted that service connection 
was in effect for neurosis and general anxiety and the 
veteran was receiving 50 percent compensation for that.  The 
examiner concluded that in view of that fact and combined 
with the examiner's impression of psychosomatic fixation on 
the part of the veteran, the veteran's present condition was 
most likely caused by or the result of his mental status.  

In an April 2004 statement, the chief of Neurology at the VA 
Medical Center in Northport indicated that an MRI was 
requested as part of the veteran's neurological examination.  
The neurologist indicated that the veteran could not tolerate 
the performance of this procedure and therefore, it will not 
be completed.    

Legal criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and arthritis became manifest to a degree of 10 percent 
or more within one year from the date of the veteran's 
termination of such service, that condition would be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  Such 
a presumption would be rebuttable, however, by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

The veteran contends that he incurred a right shoulder 
disability after falling from a watchtower in service.  
Repeated examinations have yielded somewhat contradictory 
opinions and results.  Some examiners have accepted the 
veteran's reports of history at face value, and diagnosed 
right shoulder disability secondary to the reported injury.  

The most recent examinations, have cast doubt on the idea 
that the veteran has current disability as a result of a fall 
in service.  These examinations were the product of a review 
of the claims folder, and the examiners provided a rationale 
for their opinions.  Therefore, they are more probative, than 
the earlier examinations that accepted the veteran's report 
of history.

Nonetheless, there is competent medical evidence that the 
veteran has a current right shoulder disability due to his 
service-connected psychoneurosis.  On the April 2004 VA 
orthopedic examination the veteran was diagnosed as having a 
frozen right shoulder.  While the opinion is not a model of 
clarity, it appears that the examiner attributed the frozen 
right shoulder to the service connected psychoneurosis.  
There is no competent evidence against this opinion.

As the competent medical evidence of record associates a 
right shoulder disability with the service-connected 
psychoneurosis and anxiety, the Board finds that the credible 
and probative evidence in this case supports the veteran's 
claim, and a grant of service connection for a right shoulder 
disability, diagnosed as frozen right shoulder, is warranted.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  Accordingly, 
service connection for a right shoulder disability is 
granted.


ORDER

Service connection for a right shoulder disability, namely 
frozen right shoulder, is granted.  


REMAND

In January 2004, this matter was remanded for compliance with 
the July 2003 joint motion.  The remand included instructions 
that the veteran be afforded VA neurological and orthopedic 
examinations, and that a medical opinion be obtained as to 
the nature and etiology of the residual disability due to a 
concussion and the disabilities of the elbow, wrist, and 
hand.  The RO was also directed to afford the veteran an 
electromyography of the right upper extremity.  

The veteran was afforded VA orthopedic and neurological 
examinations in March and April 2004.  However, the VA 
examiners did not render a medical opinion as to whether the 
veteran currently had a disability due to a concussion or a 
right clavicle, elbow, wrist, and hand disabilities.  There 
is evidence of weakness of the right elbow; however it is not 
clear if there is a current right elbow disability.  There is 
medical evidence of arthritis of the right hand, but the 
examiners did not render a medical opinion as to the etiology 
of the right hand arthritis.  It also appears that an 
electromyography of the right upper extremity was not 
attempted or conducted.  The terms of the Board's remand (and 
the joint motion) require that it seek an opinion as to the 
nature and etiology of the claimed disabilities, if any, and 
to afford the veteran an electromyography of the right upper 
extremity.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Court are not complied with, 
the Board errs in failing to insure compliance).  

Accordingly, this case is remanded for the following action:

1.  Ask the VA physicians who provided 
the March 2004 and April 2004 VA medical 
opinions (or if they are no longer 
available, a suitable replacement) to 
prepare addendums to the March and April 
2004 VA medical opinions that address 
whether the veteran has a current 
disability of the elbow, wrist, or hand; 
and if so, whether it is at least as 
likely as not (50 percent probability or 
more) that the disabilities are related 
to a disease or injury in service, 
including the alleged in-service fall.  
The physicians should render a medical 
opinion that addresses whether the 
veteran's right hand arthritis is at 
least as likely as not (50 percent 
probability or more) related to a disease 
or injury in service.  

The claims folder should be made 
available to the VA physicians for review 
in conjunction with the medical opinion, 
and the physicians should acknowledge 
such review.  The physicians should 
provide a rationale for all conclusions 
and if the physicians are unable to 
render these medical opinions, they 
should so state.  

2.  The veteran should be afforded an 
electromyography examination of the right 
upper extremity.  If the veteran is 
unable to tolerate this test, this should 
be documented in the claims folder.  

3.  Thereafter, the AMC or RO should 
readjudicate the issues on appeal.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the veteran.  The 
case should then be returned to the Board 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



